DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said elbow assembly" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim. Line 3 of the claim appears to omit the elbow assembly in question. 
Claims 2-10 are further indefinite due to their dependency on the limitations of claim 1.
Re. claim 3, the claim recites the limitation "said first and second elbow assemblies" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Re. claims 5 and 11, the claim recites the limitation “medical grade slip resistant padding”, however, the term ‘medical grade’ does not have a clear definition in the art. As not definition is provided in the Specification, the claim is indefinite. Should the term ‘medical grade’ be intended to identify a certification standard, the claim would continue to be indefinite as the scope of the claim would then be subservient to changes in that certification standard.
Claims 12-16 are further indefinite due to their dependency on the limitations of claim 11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent Publication No. 2020/0085243) in view of Troyer (US Patent Publication No. 2017/0088022).
Re. claim 1, Lin discloses a bath seat according to the claim including a base formed from first and second runner supports (44, 46) maintained in a spaced apart and level position by a first and second elbow assembly (48) and adjustable leg (50 and 52) secured to each said runner support (see Figure 2); 
a seat assembly having a rotatable base (38) slidably secured to said first and said second runner support (via 28 and 30), said seat assembly including a seat section (22) and a seat back section (26) positioned perpendicular to said seat section.
Lin, however, does not explicitly recite a linear actuator and controller therefor.
Troyer teaches that it is old and well known in the art of moving seats to provide a linear actuator (comprising at least 150 and 151) having a first end secured to one a elbow assembly (142) and a second end secured to a seat assembly (via 152), said linear actuator having a motor (see paragraph 0088) for deployment and retraction of said seat assembly along a first and second support runners (141); and a controller for operating said linear actuator (see paragraph 0090).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lin by incorporating the linear actuator as taught by Troyer to aid moving users from one end to the other and to reduce the risk of injury to both the users of the device and those that may be assisting a user.
Re. claim 2, Lin further discloses a bath seat including a seat lever (40) operatively associated with said rotatable base, said seat lever engaging at least one spring biased pin (41; see Figure 3) to lock said seat section in a fixed position.
Re. claim 4, Lin further discloses a bathtub chair wherein said legs are independently adjustable (via positioning buttons 59; see paragraph 0029) to position said first and second runner supports in a substantially level position.  
While the legs capable of providing the claimed function, the limitation “to position said first and second runner supports in a substantially level position” has not been given full patentable weight as it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987), see MPEP 2114 (II).
Re. claim 6, Lin further discloses a bathtub chair wherein the linear actuator is powered by a DC drive motor (being driven by a vehicles power, or battery; see paragraph 0089)
Re. claim 8, Lin does not explicitly recite a controller that is remotely coupled to the linear actuator.
Troyer further teaches that it is old and well known in the art of moving seats to provide a linear actuator (comprising at least 150 and 151) remotely coupled to the controller (see paragraph 0090).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lin by incorporating remotely connected controller as taught by Troyer to make the device easier to use my allowing the controller to be used in any number of positions and locations.
Re. claim 9, Lin further discloses a bathtub chair including a handle (24) positioned adjacent to each side edge of said seat portion (see Figure 1).  
Re. claim 10, Lin further discloses a bathtub chair wherein said rotatable base includes a first tube slide (28) slidably secured to said first runner support and a second tube slide (30) slidably secured to said second runner support.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Troyer as applied to claim 1 and further in view of Chen (US Patent No. 10,722,033 effectively filed 3/26/2019).
Re. claim 2, should Lin be found not to include a seat lever operatively associated with the rotatable base, the seat lever engaging tat least one spring biased pin to lock the seat section in a fixed position, Chen teaches that it is old and well known in the art of bathtub chairs to have bath seat including a seat lever (32) operatively associated with the rotatable base (comprising at least 21 and 242), the seat lever engaging the least one spring (311) biased pin (33) to lock the seat section in a fixed position (see col. 5, lines 29-42).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lin by including the spring biased pin to lock the seat section as taught by Chen through simple substitution of one known element for another to obtain predictable results of having a rotatable seat which is lockable in varying positions.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Troyer as applied to claim 1 and further in view of Huang (US Patent Publication No. 2011/0289678).
Re. claim 3, Lin further discloses the first and second runner supports are releasably secured to said first and second elbow assemblies, however, does not explicitly recite the use of biased detents.  
Huang teaches that it is old and well known in the art of bathtub chairs to provide first and second runner supports (21) are releasably secured to said first and second elbow assemblies (C) by use of biased detents (24).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lin to including the biased detent mechanism as taught by Huang to allow the legs of the device to fold, thus making it easier to store when not in use (see Figure 2C of Huang).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Troyer as applied to claim 1 and further in view of Baxley (US Patent Publication No. 2011/0283449) and Ricker (US Patent No. 5,898,959).
Re. claim 5, Lin does not explicitly recite a seat section and said back section are constructed of medical grade slip resistant padding that does not absorb water.  
Baxley teaches that it is old and well known in the art of bathing chairs to provide a seat section and said back section (124; see paragraph 0017 and Figure 2) are constructed of medical grade (being anti-microbial) that does not absorb water (see paragraph 0018).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lin by providing padding on the seat and back as taught by Baxley to make the device more comfortable to use and capable of withstanding the wet environment.
Ricker further teaches that it is old and well known in the art of bathing supports to provide padding that is slip resistant and does not absorb water (see col. 1, lines 10-12).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lin to including making the padding of a slip resistant, water proof material to ensure the longevity of the device in an aqueous environment and help ensure the user to does not slip and suffer a falling injury while using the device.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Troyer as applied to claim 1 and further in view of Castillo et al. (US Patent Publication No. 2018/0178690).
Re. claim 6, does not explicitly recite that the linear actuator is powered by a DC drive motor.  
Castillo teaches that it is old and well known in the art of movable seats to drive a linear actuator wit ha DC drive motor (see paragraph 0022).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Lin by utilizing a DC drive motor for the linear actuator through simple substitution of one known element for another to obtain predictable results of driving the linear actuator.

 Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



REASONS FOR ALLOWABILITY
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 11 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a bath seat according to the claim including a linear actuator having a magnetic drive DC motor.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Cheng (US Patent Publication No. 2009/0025136), Hart (US Patent Publication No. 2018/0271335) and Brinkmann (US Patent No. 6,334,225) are analogous because they disclose significant portions of the claimed invention.
Mlungwana (US Patent Publication No. 2018/0055704), is analogous because it discloses a moveable seat with a corded controller.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754